Order entered December 6, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00970-CV

                              IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                                             ORDER
                          Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s “Motion to Vacate Trial

Court Orders, Implement Settlement Agreement and Dismiss,” DISMISS this original

proceeding as moot, and ORDER that the Court’s November 5, 2018 sealing order remain in

effect following dismissal of this proceeding. We LIFT the Court’s November 2, 2018 stay of

all trial court proceedings relating to the Attorney Theos Email. We ORDER the parties to each

bear their own costs, if any, of this original proceeding.

                                                        /s/   ADA BROWN
                                                              JUSTICE